Mr. Chief Justice CURETON
delivered the opinion of the court.
On the 26th of April, 1934, the relator, Mrs. Janie M. Williams, filed suit in the District Court of Hill County on certain notes and for foreclosure of a vendor’s lien against S. R., and A. G. Raby. The Rabys answered, and moved for a stay or continuance of the action under the terms of Chapter 16, Acts of the 2d Called Session, Acts of the 43d Legislature (1934), known as the “Moratorium Act.” The court heard the motion, and upon evidence as provided in that Act stayed the action until January 1, 1935.
The relator, plaintiff in the District Court, has applied to this Court for writ of mandamus requiring the Honorable Walter L. Wray to proceed with the trial of the case, notwithstanding the existence of the Moratorium Act above referred to.
In the case of the Travelers’ Insurance Co. v. Schuyler B. Marshall, this day decided, ante, p. 45, we have decided that the Moratorium Act, under which Judge Wray granted the stay, was void. Since the Act was void, it follows that Judge Wray was without jurisdiction to grant the stay order entered by him, and that order, too, is void.
Mandamus for Judge Wray to proceed to trial as prayed for is therefore awarded.